678 S.E.2d 669 (2009)
SISK
v.
TRANSYLVANIA COMM. HOSP.
No. 67PA09.
Supreme Court of North Carolina.
June 17, 2009.
James W. Williams, Ann-Patton Hornthal, Asheville, June K. Ghezzi, Chicago, IL, Brian Murray, Nicole Henning, for Abbott Laboratories.
Michael W. Patrick, Chapel Hill, for Sisk.
Michelle Rippon, Asheville, for Transylvania Comm. Hosp.
The following order has been entered on the motion filed on the 1st day of June 2009 by Defendant (Transylvania Comm. Hospital) for authority to file brief, as attached, and to appear at hearing:
"Motion Allowed by order of the Court in conference this the 17th day of June 2009."